           Case 2:17-cv-02666-JCM-GWF Document 63 Filed 01/03/19 Page 1 of 4



 1 Noel H. Johnson (Wis. Bar No. 1068004)
   (Pro hac vice)
 2 Joseph A. Vanderhulst (Ind. Bar No. 28106-02)
   (Pro hac vice)
 3
   PUBLIC INTEREST LEGAL FOUNDATION
 4 32 East Washington Street, Suite 1675
   Indianapolis, Indiana 46204
 5 Telephone: 317-203-5599
   Email: njohnson@publicinterestlegal.org
 6        jvanderhulst@publicinterestlegal.org
 7
   David C. O’Mara (Nev. Bar No. 8599)
 8 THE O’MARA LAW FIRM P.C.
   311 East Liberty Street
 9 Reno, Nevada 89501
   Telephone: 775-323-1321
10 Email: david@omaralaw.net

11
     Counsel for Defendant-Intervenor Public Interest Legal Foundation
12
                               UNITED STATES DISTRICT COURT
13                                  DISTRICT OF NEVADA
14 NORA LUNA; BILAL SHABAZZ; DIANE                     No. 2:17-cv-02666-JCM-GWF
15 CRUMP-RICHMOND; SUSAN FLORIAN;
   and DEMI FALCON,
16                                                     MOTION TO WITHDRAW AS
                    Plaintiffs,                        COUNSEL OF RECORD
17
         v.
18
19 BARBARA CEGAVSKE, in her official
   capacity as the Nevada Secretary of State; and
20 JOSEPH GLORIA, in his official capacity as
   the Clark County Registrar of Voters,
21
                         Defendants,
22

23 PUBLIC INTEREST LEGAL FOUNDATION,

24                        Defendant-Intervenor.

25

26

27

28


                            MOTION TO WITHDRAW AS COUNSEL OF RECORD
           Case 2:17-cv-02666-JCM-GWF Document 63 Filed 01/03/19 Page 2 of 4



 1          Joseph A. Vanderhulst, who has appeared in this proceeding as counsel for Defendant-

 2 Intervenor Public Interest Legal Foundation (the “Foundation”), respectfully moves this Court

 3 for an order permitting Mr. Vanderhulst to withdraw as counsel for the Foundation, in the above

 4 captioned matter. In support of this motion, Mr. Vanderhulst states the following:

 5          1.      On November 17, 2017, this Court granted Mr. Vanderhulst’s Verified Petition to

 6 Practice Pro Hac Vice. ECF No. 40 (Nov. 17, 2017).

 7          2.      Local Rule IA 11-6(b) provides, “No attorney may withdraw after appearing in a

 8 case except by leave of the court after notice has been served on the affected client and opposing

 9 counsel.”

10          3.      The Foundation has received notice of Mr. Vanderhulst’s intent to withdraw from

11 this case.

12          4.      Opposing counsel will receive notice of this Motion to Withdraw as Counsel of

13 Record via the CM/ECF system.

14          5.      Local Rule IA 11-6(e) provides, “[N]o withdrawal or substitution will be

15 approved if it will result in delay of discovery, the trial, or any hearing in the case.” No delay of

16 any kind will result from Mr. Vanderhulst’s withdrawal because the Foundation is represented by

17 counsel who have previously appeared in this proceeding.

18          For these reasons, Mr. Vanderhulst respectfully moves this Court for an order permitting

19 Mr. Vanderhulst to withdraw as counsel for the Foundation, in the above captioned matter.

20

21          Dated: January 3, 2019

22          Respectfully submitted,

23                                                  /s/ Joseph A. Vanderhulst
                                                  Joseph A. Vanderhulst
24                                                Public Interest Legal Foundation
                                                  32 E. Washington St., Ste. 2675
25
                                                  Indianapolis, IN 46204
26

27

28                                              2
                             MOTION TO WITHDRAW AS COUNSEL OF RECORD
         Case 2:17-cv-02666-JCM-GWF Document 63 Filed 01/03/19 Page 3 of 4



 1 IT IS SO ORDERED.

 2 Dated: January 7,
                  3, 2019

 3                                          By:
                                            UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                             3
                            MOTION TO WITHDRAW AS COUNSEL OF RECORD
